Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and between
SSGT Borden Park, LLC, a Delaware limited liability company (“Seller”), and
Hixon Properties Incorporated, a Texas corporation (“Purchaser”).

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

1.

PURCHASE AND SALE

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):

(a) Land. That certain tract of land located at 875 East Ashby Place, San
Antonio, Texas 78212, being more particularly described on Exhibit “A” attached
hereto and made a part hereof (herein, the “Land”).

(b) Easements. All easements, if any, benefiting the Land or the “Improvements”
(as defined in Section 1.1(d) of this Agreement).

(c) Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way.

(d) Improvements. All improvements and related amenities in and on the Land
(herein, the “Improvements”).

(e) Leases. Seller’s interest under (i) all written leases for self storage
space in the Property (collectively, the “Self Storage Leases”), including all
related tenant leasing files, together with all related tenant security deposits
held by Seller on the “Closing Date” (as defined in Section 6.1 of this
Agreement), (ii) all written leases (other than Self Storage Leases) for space
in the Property, as set forth on Schedule “B-1” attached hereto and incorporated
herein (collectively, the “Other Leases” and, collectively with the Self Storage
Leases, the “Leases”), including all related tenant leasing files, together with
all related tenant security deposits held by Seller on the Closing Date, and
(iii) all billboard leases relating to the Property, as more particularly
described on Schedule “B-2” attached hereto and incorporated herein (the
“Billboard Leases”), including all related tenant leasing files, together with
all related tenant security deposits held by Seller on the Closing Date.

(f) Tangible Personal Property. All fixtures, equipment, machinery, building
materials, furniture, furnishings, inventory and other items of personal
property owned by Seller and located on or about the Land and the Improvements
(the “Tangible Personal Property”), including, without limitation, the items set
forth on Exhibit “D” attached hereto.

(g) Assigned Contracts. Seller’s interest (to the extent the same is assignable)
under each of the “Contracts” (as defined below) that is an “Assigned Contract”
under Section 4.1.4 below.



--------------------------------------------------------------------------------

(h) Intangible Property. Seller’s interest, if any and without warranty, and to
the extent assignable, in and to all intangible property pertaining to the Land,
the Improvements, or the Tangible Personal Property, including, but not limited
to: (i) all warranties and guaranties; (ii) all licenses and permits, including
without limitation building permits, elevator permits, boiler and machinery
permits, certificates of occupancy, water and wastewater taps, governmental
entitlements, development rights, and utility service commitments; (iii) all
engineering and architectural plans, drawings, designs, specifications,
blueprints, schematics, renderings, architect’s drawings and all other plans or
studies; (iv) all environmental reports, engineering reports, property condition
reports, subsoil tests or analyses, structural reports, foundation reports,
American with Disabilities Act of 1990, as amended, reports and building
inspection or fire department inspection reports, studies, investigations or
other reports and all amendments or changes thereto; (v) all software and
related licenses (including any point of sale software), telephone numbers,
internet domain names, e-mail addresses, websites and related content, yellow
page advertising, service marks, trademarks, trade names, logos, patents,
inventions, improvements, designs, technology, copyrights, trade secrets,
know-how, studies, reports, business data and other intellectual property
rights, whether registered or unregistered, and any related goodwill; (vi) all
paper and electronic data and records, including tenant files, prospect lists,
client, customer and supplier lists and records, referral sources, service and
warranty records, equipment logs, operating guides and manuals, financial and
accounting records, creative materials, advertising materials, promotional
materials, studies, reports, all promotional literature and materials, all
maintenance and repair and user manuals and similar materials on hand, and all
correspondence and other similar documents and records; and (vii) all claims,
causes of action or subrogation rights, if any and without any representation,
warranty or recourse, against any third party (excluding Purchaser, its agents,
employees, affiliates, contractors and/or representatives), whether choate or
inchoate, known or unknown, matured or not matured, contingent or
non-contingent, relating to or regarding the Property (other than any such
claims, causes of action or subrogation rights to the extent relating to the
period of time prior to the Closing).

2.

PURCHASE PRICE

2.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be the sum of Fifteen Million Six Hundred Fifty Thousand and no/100
Dollars ($15,650,000.00), subject to prorations and adjustments as set forth in
this Agreement, and shall be paid by Purchaser to Seller at the Closing by wire
transfer of immediately available funds to the Escrow Agent on the Closing Date
in accordance with wire transfer instructions to be provided by the Escrow
Agent.

3.

EARNEST MONEY

3.1 Earnest Money. Purchaser shall deliver to Republic Title of Texas, Inc.,
2626 Howell Street, 10th Floor, Dallas, Texas 75204, Attn: Jennifer Haden (the
“Escrow Agent”), as agent for First American Title Insurance Company (the “Title
Company”), within three (3) business days after the “Effective Date” (as defined
below), an earnest money deposit (the “Deposit”) in the amount of Two Hundred
Fifty Thousand and no/100 Dollars ($250,000.00). The Deposit, together with all
interest accrued thereon, is herein collectively called the “Earnest Money”. The
Deposit shall be invested by the Escrow Agent in an FDIC-insured,
interest-bearing account as Purchaser shall direct. If the sale of the Property
is consummated under this Agreement, the Earnest Money shall be paid to Seller
and applied as a credit against the Purchase Price at Closing. If Purchaser
terminates this Agreement in accordance with any right to terminate granted to
Purchaser by the terms of this Agreement, the Earnest Money shall be returned to
Purchaser, and neither party hereto shall have any further rights or obligations
under this Agreement except for such obligations which by their terms expressly
survive the termination of this Agreement (the “Surviving Obligations”).

 

2



--------------------------------------------------------------------------------

4.

CONDITIONS TO CLOSING

4.1 Seller’s Obligations. Seller shall deliver to Purchaser (at Seller’s
expense), within three (3) business days after the Effective Date, copies of all
of the due diligence items listed on Schedule “A” attached hereto and
incorporated herein with respect to the Property (collectively, the “Due
Diligence Items”). Additionally, during the Approval Period Seller shall provide
to Purchaser such further information and documents in Seller’s possession or
control as Purchaser may reasonably request relating to the Property or the
operation thereof. In the event Purchaser elects to terminate this Agreement
pursuant to any provision contained herein granting Purchaser the right to so
terminate, then Purchaser promptly shall return the Due Diligence Items to
Seller, and shall additionally deliver to Seller copies of (i) all third party
reports received by Purchaser in connection with its inspections of the
Property, and (ii) all third party due diligence materials received by Purchaser
in connection with any proposed rezoning of the Property, including zoning
applications, plans, permits and related items.

4.1.1 Approval Period. During the period commencing on the Effective Date and
expiring at 5:00 p.m. Central Time on December 8, 2016 (the “Approval Period”),
the following matters shall be conditions precedent to Purchaser’s obligations
under this Agreement:

(a) Purchaser’s being satisfied, in Purchaser’s sole discretion, that the
Property is suitable for Purchaser’s intended use; and

(b) Purchaser’s being satisfied, in Purchaser’s sole discretion, with all of the
Due Diligence Items.

Purchaser shall have the right to terminate this Agreement by delivering written
notice of such termination to Seller at any time prior to the expiration of the
Approval Period, if, in Purchaser’s sole and absolute discretion, Purchaser
decides not to consummate the purchase of the Property contemplated hereby. In
such event, this Agreement will terminate as of the date of such notice, the
Earnest Money shall be returned to Purchaser by the Escrow Agent and neither
party shall have any further rights or obligations hereunder except for the
Surviving Obligations. Should Purchaser fail to so terminate this Agreement
pursuant to the foregoing provisions of this Section 4.1.1, then the termination
right set forth in this Section 4.1.1 shall be deemed waived, the Earnest Money
shall become non-refundable (except as otherwise expressly provided in this
Agreement) and the parties shall proceed to Closing.

4.1.2 Title Commitment. Seller shall convey good and indefeasible title to the
Property to Purchaser at Closing, subject only to the “Permitted Encumbrances”
(defined below). Within three (3) business days following the Effective Date,
Seller shall order a title commitment (the “Title Commitment”) for a Texas
Owner’s Policy of Title Insurance (the “Title Policy”), issued by the Escrow
Agent on behalf of the Title Company, insuring good and indefeasible title to
the Property, and will also order copies of all documents and instruments, if
any (“Title Review Documents”), that will be shown as Schedule B Exceptions or
Schedule C items on the Title Policy upon issuance. Purchaser shall have ten
(10) business days following its receipt of the Title Commitment, copies of all
Title Review Documents and the “Survey” (defined below), but in no event later
than the forty fifth (45th) day following the Effective Date, to deliver to
Seller written notice of Purchaser’s objections to title (the “Title Objection
Letter”). Seller shall have the right, but not the obligation, to cure
Purchaser’s objections to title; subject, however, to Seller’s obligation to
remove all “Monetary Liens” (as defined below) by Closing. Seller shall notify
Purchaser in writing within five (5) days following Seller’s receipt of the
Title Objection

 

3



--------------------------------------------------------------------------------

Letter concerning which title objections, if any, Seller has agreed to cure (any
such title objection as to which Seller notifies Purchaser that Seller intends
to cure, an “Agreed Cure Item”). In the event that Seller does not undertake to
cure all of the objections in the Title Objection Letter to Purchaser’s
reasonable satisfaction (or does not timely respond to the Title Objection
Letter), then Purchaser shall have the right for five (5) days after receipt of
Seller’s response to the Title Objection Letter (or five (5) days following the
expiration of the period within which Seller was to so respond) to either
(i) waive any such title objection (other than Agreed Cure Items and Monetary
Liens, which Seller must satisfy) in writing and proceed to Closing (in which
event such waived title objection (other than Agreed Cure Items and Monetary
Liens, which shall not be waived) shall be deemed to be a “Permitted
Encumbrance”, as defined below), or (ii) terminate this Agreement upon written
notice to Seller and receive a refund of the Earnest Money, in which event
neither party hereto shall have any further rights or obligations under this
Agreement except for the Surviving Obligations. All exceptions set forth in
Schedule B of the Title Commitment which are not objected to by Purchaser
(including matters initially objected to by Purchaser which objections are
subsequently waived by Purchaser in writing) are herein collectively called the
“Permitted Encumbrances”. In the event that any update to the Title Commitment
indicates the existence of any liens, encumbrances or other defects or
exceptions (the “Unacceptable Encumbrances”) which were not shown in the initial
Title Commitment and that are unacceptable to Purchaser, Purchaser shall within
five (5) days after receipt of any such update to the Title Commitment notify
Seller in writing of its objection to any such Unacceptable Encumbrance (the
“Unacceptable Encumbrance Notice”). Notwithstanding anything to the contrary
contained herein, Seller shall have no obligation to take any steps or bring any
action or proceeding or otherwise to incur any expense whatsoever to eliminate
or modify any of the Unacceptable Encumbrances; provided, however, that Seller
shall, prior to Closing, eliminate by paying, bonding around in a manner
reasonably satisfactory to Purchaser, or otherwise discharging in a manner
reasonably satisfactory to Purchaser (i) any Unacceptable Encumbrances that
arise by, through or under Seller, and (ii) any mortgages, deeds of trust, deeds
to secure debt, mechanics’ liens (other than liens arising out of the acts of
Purchaser, its agents or contractors) or monetary judgments that appear on the
Title Commitment (“Monetary Liens”). In the event Seller is unable, unwilling or
for any reason fails to agree to eliminate all of the Unacceptable Encumbrances
to the reasonable satisfaction of Purchaser (other than the Unacceptable
Encumbrances and Monetary Liens required to be removed by Seller in accordance
with the preceding sentence, which Seller shall so remove), Purchaser may
terminate this Agreement by delivering notice thereof in writing to Seller by
the earliest to occur of (i) the Closing Date, (ii) five (5) days after Seller’s
written notice to Purchaser of Seller’s intent to not cure one or more of such
Unacceptable Encumbrances, or (iii) ten (10) days after the Unacceptable
Encumbrance Notice, in the event Seller shall not yet have responded thereto.
Upon a termination of this Agreement pursuant to the immediately preceding
sentence, the Earnest Money shall be returned to Purchaser, and neither party
shall have any further rights or obligations hereunder other than the Surviving
Obligations.

4.1.3 Survey. Promptly after the Effective Date, Seller shall deliver to
Purchaser a copy of Seller’s existing survey of the Property. Purchaser shall
obtain a current, as-built survey of the Property (the “Survey”), which may be
an update of the existing survey delivered by Seller to Purchaser. Purchaser
shall bear the cost of the Survey; provided, however, that Purchaser shall be
entitled to receive a credit against the Purchase Price at Closing in an amount
equal to the cost of the Survey, not to exceed the sum of Five Thousand and
no/100 Dollars ($5,000.00). Purchaser shall promptly deliver a copy of the
Survey to Seller upon Purchaser’s receipt thereof. Upon Seller’s receipt of the
Survey, Seller shall request that the Escrow Agent update the Title Commitment
to reflect the description of the Land set forth in the Survey.

4.1.4 Contracts. Within three (3) business days after the Effective Date, Seller
shall provide to Purchaser copies of all Contracts listed on Exhibit “E” hereto.
Purchaser shall notify Seller in writing prior to the expiration of the Approval
Period which of the Contracts Purchaser approves, with all

 

4



--------------------------------------------------------------------------------

such approved Contracts being herein called the “Assigned Contracts” Seller
shall be responsible for terminating as of Closing all Contracts other than the
Assigned Contracts, including any costs relating to termination thereof, and at
Closing Purchaser shall assume all obligations relating to the post-Closing time
period under all Assigned Contracts.

4.1.5 Estoppel Certificates; Tenant Interviews. Prior to the expiration of the
Approval Period, Seller agrees to mail a tenant estoppel letter, in the form of
Exhibit H attached hereto, to each tenant under the Other Leases and the
Billboard Leases, each of which shall be dated no earlier than seventy five
(75) days prior to the Closing Date, and request that such tenant complete,
execute and deliver the tenant estoppel letter in connection with the closing of
the subject transaction. Seller makes no representation, warranty or guaranty
relating to obtaining any such tenant estoppel certificate, and it is expressly
understood and agreed that in no event shall obtaining any or all of such tenant
estoppel certificates be a condition precedent to Purchaser’s obligation to
close under this Agreement. Further, during the Approval Period, Seller shall
reasonably assist Purchaser in arranging interviews with such of the tenants
under the Other Leases and the Billboard Leases as Purchaser may request.

4.2 Inspection. During the Approval Period, at any time and from time to time
during normal business hours, Purchaser may inspect, test, and survey the
Property and any and all portions thereof, including physical, geotechnical and
mechanical inspections. Notwithstanding the foregoing, Purchaser must obtain
Seller’s prior written approval of the scope and method of any environmental
testing or investigation (other than a Phase I environmental site assessment),
prior to Purchaser’s commencement of such inspections or testing; provided,
however, that (i) Seller’s consent shall not be unreasonably withheld with
respect to any geotechnical surveys or inspections and (ii) Seller’s consent
shall not be unreasonably withheld with respect to Purchaser’s performance of a
Phase II environmental site assessment should such Phase II environmental site
assessment be recommended by the Phase 1 environmental site assessment conducted
by Purchaser. Seller shall cooperate in good faith with Purchaser, Purchaser’s
agents and independent contractors in connection with all such inspections,
tests and surveys. Purchaser, at Purchaser’s sole expense, shall repair any and
all damage resulting from any of the tests, studies, inspections and
investigations performed by or on behalf of Purchaser pursuant to this
Section 4.2, and Purchaser shall indemnify, defend and hold Seller harmless from
and against all claims for bodily injury or property damage which may be
asserted against Seller arising out of the tests, studies, inspections and
investigations performed by Purchaser hereunder, which obligation of
indemnification shall survive the Closing or termination of this Agreement.
Prior to any entry onto the Property by Purchaser or any of its agents,
Purchaser shall furnish Seller with evidence that Purchaser maintains a policy
of general liability insurance providing premises/operations coverage included
under the per occurrence/general aggregate coverage, having a combined single
limit liability of not less than $1,000,000 per occurrence and $2,000,000
aggregate, naming Seller as an additional insured. All entries onto the Property
by Purchaser shall be preceded by not less than 48 hours prior notice to Seller.

4.3 Purchaser’s Representations and Warranties.

 

  (a) Purchaser represents and warrants to Seller that:

(i) Purchaser has the full right, power and authority, without the joinder of
any other person or entity, to enter into, execute and deliver this Agreement
and to perform all duties and obligations imposed on Purchaser under this
Agreement,

(ii) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Purchaser is a party or by which Purchaser
or any of its assets is bound,

 

5



--------------------------------------------------------------------------------

(iii) Purchaser is in compliance with the requirements of Executive Order
No. 13224, 66 Fed. Reg. 49079 (Sept. 23, 2001) (the “Executive Order”) and other
similar requirements contained in the rules and regulations of the office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Executive Order and such other rules, regulations, legislation, or orders are
collectively called the “Foreign Asset Orders”). Neither Purchaser nor any
beneficial owner of Purchaser (a) is listed on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC pursuant to the Executive
Order and/or on any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of OFAC or pursuant to
any other applicable Foreign Asset Orders (such lists are collectively referred
to as the “OFAC Lists”) or (b) is a person who has been determined by competent
authority to be subject to the prohibitions contained in the Foreign Asset
Orders; or (c) is owned or controlled by, or acts for or on behalf of, any
person on the OFAC Lists or any other person who has been determined by
competent authority to be subject to the prohibitions contained in the Foreign
Asset Orders, or any other anti-terrorism or anti-money laundering laws or
regulations, including, without limitation, the Bank Secrecy Act, as amended, or
the Money Laundering Control Act of 1986, as amended.

Purchaser’s representations and warranties set forth in this Section 4.3 shall
survive the Closing of this Agreement for a period of one (1) year.

4.4 Seller’s Representations and Warranties.

 

  (a) Seller represents and warrants to Purchaser that:

(i) Seller is a limited liability company, duly organized, validly existing and
in good standing under the laws of the State of Delaware. Seller has the full
right, power, and authority, without the joinder of any other person or entity,
to enter into, execute and deliver this Agreement and each of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto, and to perform all duties and obligations imposed on
Seller under this Agreement, and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and such other agreements,
instruments and documents. This Agreement has been, and each and all of the
other agreements, instruments and documents herein required to be made by Seller
pursuant hereto have been, or on the Closing Date will have been, executed by or
on behalf of Seller, and when so executed, are and shall be legal, valid and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to general principles of equity and applicable
debtor relief laws;

(ii) Neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller’s assets is bound.

(iii) There is no existing (or to Seller’s actual knowledge threatened)
litigation affecting Seller or the Property.

(iv) Attached hereto (a) as Exhibit “E-1” is a complete list of all Self Storage
Leases (including any “comped” units), including the respective expiration
dates, (b) as Schedule “B-1” is a complete list of all Other Leases, including
the respective expiration dates,

 

6



--------------------------------------------------------------------------------

(c) as Schedule “B-2” is a complete list of all billboard leases affecting or
relating to the Property, and (d) as Exhibit “E” is a complete list of all
service contracts, equipment leases and/or maintenance agreements affecting or
relating to the Property (the “Contracts”). Seller shall provide to Purchaser at
the Closing an updated Exhibit “E-1”, certified to be correct as of the date of
Closing. To Seller’s actual knowledge, each Self Storage Lease, Other Lease and
Billboard Lease is in full force and effect, and no written notice of
termination has been given thereunder. To Seller’s actual knowledge, (i) Seller
has not violated any of the terms or conditions of any Self Storage Lease, Other
Lease, Billboard Lease or Contract and is not otherwise in default thereof, and
(ii) all of the terms and conditions to be performed by any party thereto other
than Seller have been fully performed and such Self Storage Lease, Other Lease,
Billboard Lease or Contract is free from any right of termination on the part of
any party thereto. Each Self Storage Lease was entered into in the ordinary
course of business and on Seller’s standard form; no tenant under any Self
Storage Lease or Other Lease is or shall be entitled to any rebates, rent
concessions or free rent, except as may be set forth in such tenant’s lease; no
rent due under any Self Storage Lease or Other Lease has been assigned,
hypothecated or encumbered or paid for more than one (1) month in advance of the
due date thereof, except for prepayments of rent as may set forth in the
management operation reports provided by Seller to Purchaser (other than under
arrangements to be terminated and released at or prior to Closing); and there
are no leasing fees, leasing commissions, locator fees or similar charges
payable to any person or entity in regard to the Property.

(v) Seller is not a “foreign person” within the meaning of Sections 1445 and
7701 of the Internal Revenue Code of 1986, as amended.

(vi) The Rent Roll attached hereto as Exhibit “F” and incorporated herein is
true, correct and complete in all material respects.

(vii) Seller has not received any written notice from any insurance company or
board of fire underwriters requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action.

(viii) Seller is in compliance with the requirements of the Foreign Asset
Orders. Neither Seller nor any beneficial owner of Seller (a) is listed on any
of the OFAC Lists or (b) is a person who has been determined by competent
authority to be subject to the prohibitions contained in the Foreign Asset
Orders; or (c) is owned or controlled by, or acts for or on behalf of, any
person on the OFAC Lists or any other person who has been determined by
competent authority to be subject to the prohibitions contained in the Foreign
Asset Orders, or any other anti-terrorism or anti-money laundering laws or
regulations, including, without limitation, the Bank Secrecy Act, as amended, or
the Money Laundering Control Act of 1986, as amended.

(ix) Seller is not now insolvent and will not be rendered insolvent by reason of
the transactions contemplated by this Agreement. As used in this section,
“insolvent” means that the sum of the debts and other probable liabilities of
Seller exceeds the present fair saleable value of Seller’s assets. Seller has
not filed for relief from creditors pursuant to any applicable bankruptcy law,
nor is Seller aware of any filing, or contemplated filing, by creditors of
involuntary proceedings against Seller pursuant to any applicable bankruptcy
law.

(x) Seller has not received any notices from any governmental authorities or any
other third parties with respect to (i) any uncorrected violation of any laws,
ordinances, regulations, statutes, rules and restrictions (the foregoing shall
include any violations as to

 

7



--------------------------------------------------------------------------------

environmental matters or hazardous or toxic substances, materials or wastes), or
of any uncorrected violation of any restrictive covenants, (ii) any proposed new
special assessments on the Property, (iii) any actual, threatened or proposed
condemnation or eminent domain proceedings against the Property, (iv) any
default by Seller under any easement, declaration of covenants, or other
agreement or instrument affecting the Property, or any sums owed by Seller with
respect thereto, (v) any failure to comply with any maintenance, repair,
payment, or other obligation, term, or condition arising from any easement,
declaration of covenants, or other agreement or instrument affecting the
Property, or (vi) the termination of any governmental approvals or permits for
the Property or which would cause the termination of any utility services.

(xi) To Seller’s actual knowledge, except as may be set forth in the
environmental reports delivered or made available by Seller to Purchaser, (i) no
hazardous substances, nor any other pollutants, toxic materials, or contaminants
have been discharged, disbursed, released, stored, treated, generated, disposed
of, or allowed to escape on the Property, (ii) no asbestos or asbestos
containing materials have been installed, used, incorporated into, or disposed
of on the Property, (iii) no underground storage tanks are located on or at the
Property or were located on or at the Property and subsequently removed or
filled, and (iv) no investigation, administrative order, consent order and
agreement, litigation, or settlement with respect to hazardous substances is
proposed, threatened, anticipated or in existence with respect to the Property.

(xii) No work has been performed or is in progress at, and no materials have
been furnished to, the Property by or on behalf of Seller which might give rise
to mechanic’s, materialmen’s, or other liens against the Property or any portion
thereof, other than work which will be paid for in full by Seller on or before
Closing.

(xiii) To Seller’s actual knowledge, set forth on Schedule 4.4(a)(xiii) attached
hereto is a complete list of all security deposits held by Seller and the
respective parties who made such deposits. Seller shall provide to Purchaser at
the Closing an updated Schedule 4.4(a)(xiii), dated not earlier than two
(2) business days prior to the Closing Date, certified by Seller, to its actual
knowledge, to be correct in all material respects as of the date thereof.

(xiv) To Seller’s actual knowledge, set forth on Schedule 4.4(a)(xiv) attached
hereto is a complete list of all pre-paid rent received by Seller and the
respective names of the parties who made such payments. Seller shall provide to
Purchaser at the Closing an updated Schedule 4.4(a)(xiv), dated not earlier than
two (2) business days prior to the Closing Date, certified by Seller, to its
actual knowledge, to be correct in all material respects as of the date thereof.

(xv) To Seller’s actual knowledge, set forth on Schedule 4.4(a)(xv) attached
hereto is a complete list of all outstanding accounts receivables relating to
the Property. Seller shall provide to Purchaser at the Closing an updated
Schedule 4.4(a)(xv), dated not earlier than two (2) business days prior to the
Closing Date, certified by Seller, to its actual knowledge, to be correct in all
material respects as of the date thereof.

(xvi) To Seller’s actual knowledge, set forth on Schedule 4.4(a)(xvi) attached
hereto is a complete list of all outstanding accounts payable relating to the
Property. Seller shall provide to Purchaser at the Closing an updated Schedule
4.4(a)(xvi), dated not earlier than two (2) business days prior to the Closing
Date, certified by Seller, to its actual knowledge, to be correct in all
material respects as of the date thereof.

 

8



--------------------------------------------------------------------------------

(xvii) To Seller’s actual knowledge, the operating statements and other
financial information provided or to be provided by Seller to Purchaser is, or
will upon delivery be, accurate and complete in all material respects as of the
date thereof, and, in the case of operating statements and other financial
information, to Seller’s actual knowledge, fairly present in all material
respects the results of Seller’s operations at the Property as of and for the
time periods set forth therein.

All of the foregoing representations and warranties of Seller expressly shall
survive the Closing for a period of one (1) year (the “Survival Period”).
Notwithstanding anything to the contrary contained in this Agreement, it is
expressly agreed and understood that the maximum liability of Seller with
respect to any and all claims or causes of action arising following Closing as a
result of a breach by Seller of any representation or warranty contained in this
Agreement shall in no event exceed the sum of Three Hundred Thousand and no/100
Dollars ($300,000.00), in the aggregate. From and after the Closing through the
expiration of the Survival Period, Seller shall retain and refrain from
distributing to its members, funds in an amount equal to the sum of Three
Hundred Thousand and no/100 Dollars ($300,000.00) (the “Reserved Funds”). Upon
the expiration of the Survival Period, Seller shall be entitled to distribute
the Reserved Funds, or portion thereof then remaining, to its members, without
restriction, and Purchaser shall have no claim thereto; provided, however, that
should Purchaser have asserted any written claims against Seller prior to the
expiration of the Survival Period, either under this Agreement or the documents
and/or instruments executed by Seller at Closing, that have not been resolved as
of the expiration of the Survival Period, then Seller shall reserve and continue
to hold (and not distribute to its members) such portion of the Reserved Funds
as would then be reasonably necessary to satisfy any such outstanding claims, it
being understood and agreed that in no event shall Seller be required to
increase the then balance of the Reserved Funds regardless of whether the amount
thereof is sufficient to satisfy any such outstanding claims of Purchaser. Upon
the resolution of all claims outstanding at the expiration of the Survival
Period, Seller shall be entitled to distribute the Reserved Funds, or portion
thereof then remaining, to its members, without restriction, and Purchaser shall
have no claim thereto. The terms of this paragraph shall expressly survive
Closing.

4.5 Conditions Precedent to Purchaser’s Performance. The obligation of Purchaser
to consummate the transaction described in this Agreement, shall be subject to
the following conditions precedent, any one or more of which may be waived by
Purchaser in writing:

(a) The representations and warranties of Seller set forth in Section 4.4 of
this Agreement shall be true and correct in all material respects as of the
Effective Date and on the Closing Date.

(b) Seller shall have performed or complied in all material respects with all
covenants, acts and agreements to be performed or complied with by Seller at or
prior to the Closing under the terms of this Agreement.

In the event that any of the foregoing conditions have not been satisfied or
waived in writing by Purchaser at the time for which the Closing is to take
place, Purchaser may terminate this Agreement by delivery of a written
termination notice to Seller prior to the Closing, in which event the Earnest
Money shall be immediately returned to Purchaser free of claims by Seller and
the parties shall have no further obligations under this Agreement other than
the Surviving Obligations.

5.

COVENANTS OF SELLER

5.1 Operation of Property. From the Effective Date through and including the
Closing Date, Seller agrees to operate, lease and maintain the Property in the
normal course of business substantially in accordance with Seller’s current
practices with respect to the Property, normal wear and tear and casualty damage
excepted. Seller shall maintain existing insurance coverage in full force and
effect.

 

9



--------------------------------------------------------------------------------

5.2 Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller shall not enter into any third-party contracts other than
those that are necessary to carry out its obligations under Section 5.1, which
shall be on market terms and cancellable on thirty (30) days written notice or
less, without payment of any fee or penalty. Copies of all such contracts so
entered into by Seller shall be promptly provided by Seller to Purchaser.

5.3 Obligation to Provide Notices. Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the
Effective Date concerning (i) any proposed or threatened condemnation of the
Property, (ii) any alleged violations of the Property with respect to applicable
governmental laws or requirements, or (iii) any litigation filed or threatened
against Seller or the Property.

5.4 Development Approvals. Prior to Closing, Seller agrees to cooperate with
Purchaser, upon Purchaser’s written request, with respect to Purchaser’s efforts
to obtain all necessary permits and other governmental approvals relating to
Purchaser’s proposed development of the Property following Closing, all at no
cost, expense or liability to Seller.

5.5 Notifications. Seller shall advise Purchaser promptly in writing, of (i) any
notices concerning the Property or the operations related thereto that Seller
receives following the Effective Date from any appraisal districts, taxing
authorities or any governmental agency having jurisdiction over the Property or
the operations related thereto, (ii) any litigation, arbitration or
administrative hearings concerning the Property or the operations related
thereto of which Seller receives written notice or otherwise obtains actual
knowledge after the Effective Date, and (iii) any termination or expiration of
any Other Lease or Billboard Lease.

5.6 Data Conversion; Operational Transition. Both prior to and after the
Closing, Seller shall reasonably cooperate, and shall use its commercially
reasonable efforts to cause its property manager and other relevant contractors
to reasonably cooperate, with Purchaser, at no cost or expense to Seller, in
(i) causing all non-proprietary electronic and other data relating to the
operation of the Property to be transferred to Purchaser at Closing, including,
without limitation, reasonable cooperation and assistance in causing such data
to be converted into a format usable by Purchaser’s systems therefor, and
(ii) connection with effecting a smooth and orderly transition of the management
and operation of the Property to Purchaser as of the Closing Date. Seller
expressly authorizes Purchaser and its representatives to interact directly with
Seller’s third-party property manager(s) and other relevant contractors in
coordinating such data transfer and conversion and operational transition.
Further, after the expiration of the Approval Period, Purchaser shall be
permitted to have its representatives on site at the Property to observe the
operations thereof and otherwise facilitate such transitional matters, and
Seller and its employees, representatives and managers shall reasonably
cooperate in connection therewith, provided Seller receives prior written notice
of any such entry and shall be entitled to have an individual designated by
Seller accompany Purchaser’s representative.

6.

CLOSING

6.1 Closing. Assuming that all conditions to closing have been satisfied and
this Agreement has not otherwise been terminated, the consummation of the
transaction contemplated hereby (the “Closing”) shall be held at the offices of
the Escrow Agent, located at the address set forth in Section 9.1 hereof, on
December 15, 2016 (the “Closing Date”). Seller and Purchaser agree that the
Closing shall be consummated through an escrow closing with the Escrow Agent
acting as escrow agent, and neither party need be present at Closing.

 

10



--------------------------------------------------------------------------------

6.2 Possession. Possession of the Property shall be delivered to Purchaser at
the Closing, subject only to tenants in possession under the Leases.

6.3 Proration. All rents, other amounts payable by the tenants under the Leases
and the Billboard Leases, and all other income with respect to the Property for
the month in which the Closing occurs, to the extent collected by Seller on or
before the Closing Date, and real estate and personal property taxes and other
assessments with respect to the Property for the year in which the Closing
occurs, shall be prorated to the Closing Date, with Purchaser receiving the
benefits and burdens of ownership on the Closing Date. Utilities shall not be
prorated but, rather, instructions shall be given to the utility companies by
Seller (with a duplicate copy of such instruction being provided concurrently to
Purchaser) to read the meters on the Closing Date and to issue separate
statements thereafter. In the event that any provider of utilities shall refuse
to issue separate statements in the manner aforesaid, applicable utility charges
shall be prorated such that all charges accruing for the period prior to Closing
Date shall be charged to Seller and all charges accruing from and after the
Closing Date shall be charged to Purchaser, and should the actual utility
charges through the Closing Date not be available at Closing then the proration
shall be made based upon a good faith estimate of the parties, with Seller and
Purchaser to adjust such proration promptly following Closing, upon receipt of
the actual utility charges for such period. Seller and Purchaser shall cooperate
to cause the transfer of the Property’s utility accounts from Seller to
Purchaser, including without limitation as to the making of any required
security deposits or the transfer thereof with appropriate credit to Seller
therefor at the Closing. To the extent any amounts payable or that will become
payable under any Assigned Contract relate to periods both prior to and after
the Closing, such amounts shall be prorated between Seller and Purchaser at
Closing.

(a) If the Closing shall occur before rents and all other amounts payable by the
tenants under the Leases and the Billboard Leases have actually been paid for
the month in which the Closing occurs, the apportionment of such rents shall be
upon the basis of such rents actually received by Seller, with Purchaser
receiving the portion of all such rentals and other amounts attributable to the
period from and after Closing, which proration obligation expressly shall
survive Closing, and shall occur within ten (10) business days following
Closing. If any rents which are delinquent as of Closing are actually received
by Purchaser following Closing, all such amounts shall first be applied to
post-closing rents and other amounts due to Purchaser for the period from and
after Closing, and the balance shall be paid by Purchaser to Seller within
thirty (30) days following Purchaser’s receipt thereof, to the extent, and only
to the extent of any rental delinquencies owed by any such tenant to Seller for
the period prior to Closing. If, subsequent to the Closing, any rents or other
income are actually received by Seller, Seller shall immediately remit the same,
or Purchaser’s prorata share thereof calculated as aforesaid, to Purchaser.
After the Closing, Seller shall not, directly or indirectly, take any action to
collect any rents or other amounts that may be due from any such tenants.

(b) If the Closing shall occur before the tax rate or the assessed valuation of
the Property is fixed for the then current year, the apportionment of taxes
shall be upon the basis of the tax rate for the preceding year, including all
matters appearing on the tax bill for such year, whether ad valorem or non-ad
valorem, applied to the latest assessed valuation. When the actual tax bill for
the Property is received by either party, such party shall provide notice of its
receipt and a copy of such bill to the other party; thereafter, the parties
shall promptly make a cash settlement based upon the actual tax rates and
assessed values.

The terms and provisions of this Section 6.3 shall expressly survive Closing.

 

11



--------------------------------------------------------------------------------

6.4 Closing Costs and Credits. Purchaser shall pay, on the Closing Date,
(a) one-half of any escrow fees and other customary charges of the Escrow Agent,
(b) all recording costs relating to the Deed, (c) all title insurance costs
relating to extended coverage and/or any endorsements desired by Purchaser with
respect to the Title Policy, (d) all costs relating to the Survey, subject to
the credit provided for in Section 4.1.3 above, and (e) the fees of Purchaser’s
counsel. Seller shall pay, on the Closing Date, (x) one-half of any escrow fees
and other customary charges of the Escrow Agent, (y) all title insurance costs
relating to the base Title Policy, and (z) the fees of Seller’s counsel.
Purchaser shall receive a credit at Closing for all security deposits made by
tenants under the Leases and the Billboard Leases and for any prepaid rents and
other amounts related to months following the month in which Closing occurs.

6.5 Seller’s Obligations at the Closing. At the Closing, or at such other time
as indicated below, Seller shall take such action as the Escrow Agent reasonably
requires to consummate the transactions made the subject of this Agreement and
shall deliver to Purchaser (or cause to be delivered to Purchaser) the
following:

(a) Deed. Special Warranty Deed (the “Deed”) conveying the Land and the
Improvements to Purchaser, in the form attached to this Agreement as Exhibit
“B”, subject only to the Permitted Encumbrances.

(b) Assignment of Personal Property, Service Contracts, Warranties and Leases.
An Assignment of Personal Property, Service Contracts, Warranties and Leases
(the “Assignment”), in the form attached to this Agreement as Exhibit “C”.

(c) Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Escrow Agent and/or Purchaser to
evidence Seller’s authority to consummate the transactions contemplated by this
Agreement.

(d) Foreign Person. An affidavit of Seller certifying that Seller is not a
“foreign person,” as defined in the federal Foreign Investment in Real Property
Tax Act of 1980, and the 1984 Tax Reform Act, as amended.

(e) Leases. The originals (or copies should originals not be available) of all
of the Leases and the Billboard Leases, which may be delivered at the Property.

(f) Contracts. The originals (or copies should originals not be available) of
all of the Assigned Contracts, which may be delivered at the Property.

(g) Affidavit. An affidavit in the form required by the Escrow Agent to remove
any standard exceptions from the Title Policy, including mechanics’ liens,
parties in possession and similar matters.

(h) Seller’s Closing Statement. Seller shall execute and deliver to the Title
Company a Seller’s Closing Statement, in conformity with the terms of this
Agreement, and otherwise in form satisfactory to Seller.

(i) Closing Certificate. A certificate in the form attached hereto as Exhibit
“G” certifying as to the truth and accuracy of Seller’s representations and
warranties set forth herein as of the Closing Date, subject to such modification
as may be necessary to reflect changes that may have occurred in the ordinary
course of business or due to facts or circumstances outside of the control of
Seller.

 

12



--------------------------------------------------------------------------------

6.6 Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver to the Escrow Agent the following:

(a) Purchase Price. The Purchase Price (net of Earnest Money to be applied
against the Purchase Price, and subject to adjustment in connection with
prorations, credits and charges hereunder), payment of which shall be made by
wire transfer of immediately available funds to the account of the Escrow Agent.

(b) Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Escrow Agent to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.

(c) Purchaser’s Closing Statement. Purchaser shall execute and deliver to the
Title Company a Purchaser’s Closing Statement, in conformity with the terms of
this Agreement, and otherwise in form satisfactory to Purchaser.

6.7 Nonsolicitation of Tenants. After the Closing, Seller shall not, directly or
indirectly, solicit, interfere with, influence or endeavor to entice any tenant
of the Property prior to the Closing to cease being a tenant of the Property or
to become a tenant of any other property; provided, however, that the foregoing
shall not apply to general advertisements or marketing not specifically targeted
at tenants of the Property, nor shall the foregoing apply to any contact
initiated by a tenant.

7.

RISK OF LOSS

7.1 Condemnation. If, prior to the Closing, action is initiated to take the Land
and Improvements, or part thereof, by eminent domain proceedings or by deed in
lieu thereof, Purchaser may, by written notice delivered to Seller within ten
(10) days following the date Seller notifies Purchaser in writing of such
condemnation, elect to either (a) terminate this Agreement, in which event
Purchaser shall be entitled to the return of the Earnest Money, and neither
party shall have any further rights or obligations hereunder except for the
Surviving Obligations, or (b) consummate the Closing, in which latter event all
of Seller’s assignable right, title and interest in and to the award of the
condemning authority shall be assigned to Purchaser at the Closing and there
shall be no reduction in the Purchase Price.

7.2 Casualty. Seller agrees to give Purchaser prompt notice of any fire or other
casualty affecting the Property between the Effective Date and the Closing. If
prior to the Closing the Improvements, or any part thereof, suffers any damage
from fire or other casualty equal to or in excess of $200,000.00 to repair or
which will take longer than ninety (90) days to repair, in Seller’s reasonable
estimation, Purchaser may, by written notice delivered to Seller within ten
(10) days following the date Seller notifies Purchaser of such casualty, elect
to either (a) terminate this Agreement, in which event the Earnest Money shall
be refunded to Purchaser, and neither party shall have any further right or
obligation hereunder, other than the Surviving Obligations, or (b) consummate
the Closing, in which latter event all of Seller’s right, title and interest in
and to the proceeds of any insurance covering such damage, shall be assigned to
Purchaser at the Closing and there shall be no reduction in the Purchase Price.
Failure of Purchaser to so notify Seller in writing within the aforesaid ten
(10) day period shall be deemed to be Purchaser’s election to proceed to Closing
pursuant to Section 7.2(b) above. If the Improvements, or any part thereof,
suffers any casualty damage that will require less than $200,000.00 to repair
and that will require no longer than ninety (90) days to repair, in Seller’s
reasonable estimations, Purchaser agrees that it will consummate the Closing and
accept the assignment of the proceeds of any insurance covering such damage (and
Seller shall assign such insurance proceeds), and there shall be no reduction in
the Purchase Price.

 

13



--------------------------------------------------------------------------------

8.

DEFAULT

8.1 Breach by Seller. Subject to Section 8.3 below, in the event that Seller
shall fail to consummate this Agreement for any reason, except Purchaser’s
default or a termination of this Agreement by Purchaser or Seller pursuant to a
right to do so under the provisions hereof, Purchaser shall be entitled, as its
sole and exclusive remedy, at law or in equity, to either (i) terminate this
Agreement, in which event (a) Purchaser shall promptly receive a refund of the
Earnest Money, and (b) Seller shall reimburse Purchaser for all bona fide and
verifiable third party out-of-pocket costs and expenses actually incurred by
Purchaser in connection with this Agreement and/or its due diligence
investigation of the Property under this Agreement (collectively, “Purchaser’s
Reimbursables”), not to exceed the amount of One Hundred Thousand and no/100
Dollars ($100,000.00), following which neither party shall have any further
right or obligation hereunder other than the Surviving Obligations; or
(ii) pursue the remedy of specific performance of Seller’s obligations under
this Agreement; provided, however, that in the event that specific performance
is not available solely as a result of Seller intentionally transferring the
Property to a third party following a default by Seller hereunder, then
Purchaser shall be entitled to receive the Earnest Money and Purchaser’s
Reimbursables, without regard to the limitation set forth above.

8.2 Breach by Purchaser. Subject to Section 8.3 below, in the event that
Purchaser fails to consummate this Agreement for any reason, except Seller’s
default or a termination of this Agreement by Purchaser or Seller pursuant to a
right to do so under the provisions hereof, Seller, as its sole and exclusive
remedy, may terminate this Agreement and thereupon shall be entitled to receive
the Earnest Money as liquidated damages (and not as a penalty). Seller and
Purchaser have made this provision for liquidated damages because it would be
difficult to calculate, on the date hereof, the amount of actual damages for
such breach, and Seller and Purchaser agree that these sums represent a
reasonable forecast of such damages. Nothing contained in this Section 8.2,
however, shall be deemed to limit, modify or otherwise affect Purchaser’s
indemnification obligations set forth in this Agreement.

8.3 Notice and Cure. In the event that, prior to Closing, Seller or Purchaser
fails to perform any of its obligations under this Agreement, the non-defaulting
party shall provide the defaulting party with notice and five (5) days to cure
such default, prior to pursuing any remedies available with respect to such
default; provided, however, that (i) no such notice and cure shall be provided
with respect to a party’s default in failing to timely close, or with respect to
any party’s anticipatory breach of this Agreement, and (ii) in no event shall
any such notice and cure period result in an extension of the Closing Date.

9.

MISCELLANEOUS

9.1 Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; (c) on the
first business day after being deposited into the custody of a nationally
recognized overnight delivery service such as Federal Express Corporation,
addressed to such party at the address specified below, or (d) on the date
delivered by facsimile to the respective numbers specified below, provided
confirmation of

 

14



--------------------------------------------------------------------------------

facsimile is received and further provided any such facsimile notice shall be
sent by one of the other permitted methods of providing notice on the next
succeeding business day. For purposes of this Section 9.1, the addresses of the
parties for all notices are as follows (unless changed by similar notice in
writing given by the particular party whose address is to be changed):

 

If to Seller:    SSGT Borden Park, LLC    10 Terrace Road    Ladera Ranch, CA
92694    Attn: H. Michael Schwartz    Tel: (949) 429-6600    Fax: (949) 429-6606
with copies to:    SSGT Borden Park, LLC    8235 Douglas Avenue, #815    Dallas,
Texas 75225    Attn: Wayne Johnson    Tel: (214) 217-9797    Fax:
(214) 217-9798; and    Mastrogiovanni Mersky & Flynn, P.C.    2001 Bryan Street,
Suite 1250    Dallas, Texas 75201    Attn: Charles Mersky, Esq.    Tel:
(214) 922-8800    Fax: (214) 922-8801 If to Purchaser:    Hixon Properties
Incorporated    315 E. Commerce Street, Suite 300    San Antonio, Texas 78205   
Attn: John S. Beauchamp    Tel: (210) 225-3053    Fax: (210) 225-5910 with a
copy to:    Hixon Properties Incorporated    315 E. Commerce Street, Suite 300
   San Antonio, Texas 78205    Attn: Tobin E. Olson    Tel: (210) 225-3053   
Fax: (210) 225-5910 If to Escrow Agent:            Republic Title of Texas, Inc.
   2626 Howell Street    10th Floor    Dallas, Texas 75204    Attn: Jennifer
Haden    Tel: (214) 754-7750    Fax: (214) 303-0935

9.2 Real Estate Commissions. Neither Seller nor Purchaser has authorized any
broker or finder to act on any party’s behalf in connection with the sale and
purchase hereunder and neither Seller nor Purchaser has dealt with any broker or
finder purporting to act on behalf of any other party.

 

15



--------------------------------------------------------------------------------

Purchaser agrees to indemnify, defend and hold harmless Seller from and against
any and all claims, losses, damages, costs or expenses of any kind or character
arising out of or resulting from any agreement, arrangement or understanding
alleged to have been made by Purchaser or on Purchaser’s behalf with any broker
or finder in connection with this Agreement or the transaction contemplated
hereby. Seller agrees to indemnify, defend and hold harmless Purchaser from and
against any and all claims, losses, damages, costs or expenses of any kind or
character arising out of or resulting from any agreement, arrangement or
understanding alleged to have been made by Seller or on Seller’s behalf with any
broker or finder in connection with this Agreement or the transaction
contemplated hereby. Seller and Purchaser acknowledge that (i) Wayne Johnson, an
officer of an affiliate of Seller, is a licensed real estate broker in the State
of Texas, and (ii) Clint Wynn, an officer of an affiliate of Purchaser, is a
licensed real estate broker in the State of Texas. Notwithstanding anything to
the contrary contained herein, this Section 9.2 shall survive the Closing or any
earlier termination of this Agreement.

9.3 Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

9.4 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

9.5 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

9.6 Time of Essence. Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State of Texas, then, in such event, the final date of such period shall
be extended to the next day which is not a Saturday, Sunday or legal holiday.

9.7 Governing Law. This Agreement shall be governed by the laws of the State of
Texas and the laws of the United States pertaining to transactions in such
State.

9.8 Successors and Assigns; Assignment. This Agreement shall bind and inure to
the benefit of Seller and Purchaser and their respective successors and
permitted assigns. Notwithstanding anything contained in this Agreement to the
contrary, Purchaser shall be entitled to assign this Agreement to an entity
controlled by or affiliated with Purchaser or to any entity established by or on
behalf of Purchaser (or its intermediary) in connection with a proposed tax
deferred exchange by Purchaser pursuant to Section 1031 of the United States
Internal Revenue Code; provided, however, that no such assignment shall release
or relieve Purchaser of any liability hereunder. Purchaser shall provide Seller
with notice of any permitted assignment by Purchaser not later than three
(3) business days prior to Closing, and additionally shall provide Seller at
such time with a copy of the instrument of assignment, which shall provide that
such assignee assumes all Purchaser’s obligations and liabilities under this
Agreement. Such instrument of assignment shall be subject to Seller’s prior
written approval, not to be unreasonably withheld.

9.9 Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

 

16



--------------------------------------------------------------------------------

9.10 Attorneys’ Fees. In the event it becomes necessary for either party hereto
to file suit to enforce this Agreement or any provision contained herein, the
party prevailing in such suit shall be entitled to recover, in addition to all
other remedies or damages, as provided herein, reasonable attorneys’ fees
incurred in such suit.

9.11 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; and in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12 Effective Date. For purposes of this Agreement, the “Effective Date” shall
mean the later of the dates that this Agreement has been executed by Seller and
Purchaser, as indicated on the signature page hereof, unless this Agreement is
executed by Seller and Purchaser on the same date, in which event such same date
shall constitute the Effective Date.

9.13 Exhibits. The following schedules and exhibits are attached to this
Agreement and incorporated herein by this reference and made a part hereof for
all purposes:

 

  (a) Schedule A, List of Due Diligence Documents

 

  (b) Schedule B-2, Billboard Leases

 

  (c) Schedule B-1, Non Self Storage Leases

 

  (d) Schedule 4.4(a)(xiii), List of Security Deposits

 

  (e) Schedule 4.4(a)(xiv), List of Prepaid Rent

 

  (f) Schedule 4.4(a)(xv), List of Accounts Receivable

 

  (g) Schedule 4.4(a)(xvi), List of Accounts Payable

 

  (h) Exhibit A, Legal description of the Land

 

  (i) Exhibit B, Form of the Deed

 

  (j) Exhibit C, Form of the Assignment

 

  (k) Exhibit D, List of Personal Property

 

  (l) Exhibit E, List of Contracts

 

  (m) Exhibit E-1, List of Self Storage Leases

 

  (n) Exhibit F, Rent Roll

 

  (o) Exhibit G, Form of Closing Certificate

 

  (p) Exhibit H, Form of Estoppel Certificate

 

17



--------------------------------------------------------------------------------

9.14 Tax-Deferred Exchange. Each party will, upon request by the other party,
cooperate as reasonably required to assist the other party in facilitating a
tax-deferred exchange. Notwithstanding the foregoing, neither party will be
required to undertake or incur any liabilities or obligations or expend any sums
of money in connection with a proposed tax-free exchange for the benefit of the
other party.

9.15 Confidentiality. Seller and Purchaser each hereby agree and covenant that
(i) until the Closing it shall keep, and shall use reasonable efforts to cause
each of its advisors and representatives to keep, strictly confidential this
Agreement and the transactions contemplated by this Agreement as well as the
Purchase Price, the parties (and affiliates of the parties) to this transaction,
the economic terms and other financial information relating hereto and
(ii) after the Closing it shall not authorize or make, and shall use reasonable
efforts to cause each of its advisors and representatives not to make, any press
release or other announcement or disclosure with respect to this Agreement or
the transactions contemplated by this Agreement (including, without limitation,
to the press) and shall keep strictly confidential the Purchase Price, the
parties (and affiliates of the parties) to this transaction, the economic terms
and other financial information relating hereto. Notwithstanding the foregoing,
(a) each party shall be entitled to make disclosures concerning this Agreement
and materials provided hereunder to its lenders, attorneys, accountants,
employees, directors, consultants, agents and other service professionals as may
be reasonably necessary in furtherance of the transactions contemplated hereby,
provided that each such party is informed of the confidential nature of such
information and agrees to keep it confidential in accordance with the provisions
hereof, (b) each party shall be entitled to make disclosures concerning the
existence of this Agreement and the transactions contemplated hereby (but not
the Purchase Price or other economic terms) to such other persons or entities as
is reasonably required in connection with the consideration or consummation of
the transactions contemplated by this Agreement, (c) each party shall be
entitled to make such disclosures concerning this Agreement and materials
provided hereunder as may be necessary to comply with (x) any court order,
(y) the directive of any applicable governmental authority, or (z) any
applicable securities law, rule and/or regulation, and (d) Purchaser shall be
permitted to conduct interviews and otherwise interact with tenants of the
Property or any portion thereof and in connection therewith Purchaser may
disclose the existence of this Agreement and the transactions contemplated by
this Agreement (but not the Purchase Price or other economic terms relating
thereto). The provisions of this Section 9.15 shall survive Closing or any
termination of this Agreement.

9.16 Independent Consideration. Contemporaneously with the execution hereof,
Purchaser shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Approval Period and
Purchaser’s right to terminate this Contract during the Approval Period.

9.17 Disclaimers by Seller.

 

  A.

Except as expressly set forth in this Agreement or in any document or instrument
executed by Seller at Closing, it is understood and agreed that neither Seller
nor Seller’s agents, employees or representatives have at any time made and are
not now making, and they specifically disclaim, any warranties, representations
or guaranties of any kind or character, express or implied, with respect to the
Property, including, but not limited to, except as expressly set forth in this
Agreement or in any document or instrument executed by Seller at Closing,
warranties, representations or guaranties as to (a) matters of title (other than
Seller’s limited warranty of title to be contained in the Deed),
(b) environmental matters relating to the Property, the Land and Improvements or
any portion thereof, including, without limitation, the presence of “Hazardous
Materials” (as defined below) in, on, under or in the vicinity of the Land and
Improvements, (c) geological conditions, including, without limitation,
subsidence, subsurface conditions, water table, underground water reservoirs,
limitations regarding the withdrawal of water, and geologic faults and the
resulting damage of past

 

18



--------------------------------------------------------------------------------

  and/or future faulting, (d) whether, and to the extent to which, the Land or
Improvements or any portion thereof is affected by any stream (surface or
underground), body of water, wetlands, flood prone area, flood plain, floodway
or special flood hazard, (e) drainage, (f) soil conditions, including the
existence of instability, past soil repairs, soil additions or conditions of
soil fill, or susceptibility to landslides, or the sufficiency of any
undershoring, (g) the presence of endangered species or any environmentally
sensitive or protected areas, (h) zoning or building entitlements to which the
Land or Improvements or any portion thereof may be subject, (i) the availability
of any utilities to the Land or Improvements or any portion thereof including,
without limitation, water, sewage, gas and electric, (j) usages of adjoining
property, (k) access to the Land or Improvements or any portion thereof, (l) the
value, compliance with the plans and specifications, size, location, age, use,
design, quality, description, suitability, structural integrity, operation,
title to, or physical or financial condition of the Land or Improvements or any
portion thereof, or any income, expenses, charges, liens, encumbrances, rights
or claims on or affecting or pertaining to the Property, the Land or
Improvements or any part thereof, (m) the condition or use of the Land or
Improvements or compliance of the Land or the Improvements with any or all past,
present or future federal, state or local ordinances, rules, regulations or
laws, building, fire or zoning ordinances, codes or other similar laws, (n) the
existence or non-existence of underground storage tanks, surface impoundments,
or landfills, (o) any other matter affecting the stability and integrity of the
Land or Improvements, (p) the potential for further development of the Land or
Improvements, (q) the merchantability of the Property, the Land or the
Improvements or fitness of the Property, the Land or the Improvements for any
particular purpose, (r) the truth, accuracy or completeness of the Due Diligence
Items, (s) tax consequences, or (t) any other matter or thing with respect to
the Property, the Land or the Improvements

 

  B.

Purchaser acknowledges and agrees that upon Closing, except as expressly set
forth in this Agreement or in any document or instrument executed by Seller at
Closing, Seller shall sell and convey to Purchaser and Purchaser shall accept
the Property “AS IS, WHERE IS, WITH ALL FAULTS”. Except for the representations
and warranties of Seller set forth in this Agreement or in any document or
instrument executed by Seller at Closing, Purchaser has not relied and will not
rely on, and Seller has not made and is not liable for or bound by, any express
or implied warranties, guarantees, statements, representations or information
pertaining to the Property, the Land or the Improvements or relating thereto
(including specifically, without limitation, property information packages
distributed with respect to the Property) made or furnished by Seller, or any
property manager, real estate broker, agent or third party representing or
purporting to represent Seller, to whomever made or given, directly or
indirectly, orally or in writing. Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that,
subject to the representations and warranties of Seller set forth in this
Agreement or in any document or instrument executed by Seller at Closing, it is
relying solely on the terms and provisions of this Agreement and the documents
and instruments entered into pursuant hereto as well as its own expertise and
that of Purchaser’s consultants in purchasing the Property and shall make an
independent verification of the accuracy of any documents and information
provided by Seller. Purchaser will conduct such inspections and investigations
of the Property, the Land and the Improvements as Purchaser deems necessary,
including, but not limited to, the physical and environmental conditions
thereof, and, subject to the representations and warranties of Seller set forth
in this Agreement or in any document or instrument executed by Seller at
Closing, shall rely solely upon same. Purchaser acknowledges that it will have
an opportunity to conduct such investigations of the Property, the Land and the
Improvements as Purchaser deems necessary to satisfy itself as to the condition
of the Property, the Land and

 

19



--------------------------------------------------------------------------------

  the Improvements and the existence or non-existence or curative action to be
taken with respect to any Hazardous Materials on or discharged from the Land and
the Improvements, and will rely solely upon same and not upon any information
provided by or on behalf of Seller or its agents or employees with respect
thereto, subject to the representations and warranties of Seller set forth in
this Agreement or in any document or instrument executed by Seller at Closing.
Subject to the representations and warranties of Seller set forth in this
Agreement or in any document or instrument executed by Seller at Closing, upon
Closing, Purchaser shall assume the risk that adverse matters, including, but
not limited to, adverse physical or construction defects or adverse
environmental, health or safety conditions, may not have been revealed by
Purchaser’s inspections and investigations. Purchaser hereby represents and
warrants to Seller that: (a) Purchaser is represented by legal counsel in
connection with the transaction contemplated by this Agreement; and
(b) Purchaser is purchasing the Property for business, commercial, investment or
other similar purpose and not for use as Purchaser’s residence. Each of Seller
and Purchaser hereby waives any and all rights or remedies it may have or be
entitled to, deriving from disparity in size or from any significant disparate
bargaining position in relation to the other.

 

  C. Purchaser acknowledges that it will have the opportunity to inspect the
Property, observe its physical characteristics and existing conditions and the
opportunity to conduct such investigation and study on and of the Property, the
Land and the Improvements and adjacent areas as Purchaser deems necessary, and,
subject to the representations and warranties of Seller set forth in this
Agreement or in any document or instrument executed by Seller at Closing,
Purchaser hereby FOREVER RELEASES AND DISCHARGES Seller from all responsibility
and liability, including without limitation, liabilities under the Comprehensive
Environmental Response, Compensation and Liability Act Of 1980 (42 U.S.C.
Sections 9601 et seq.), as amended (“CERCLA”), regarding the physical condition,
valuation, salability or utility of the Property, the Land or the Improvements
or their suitability for any purpose whatsoever (including, but not limited to,
with respect to the presence in the soil, air, structures and surface and
subsurface waters, of Hazardous Materials or other materials or substances that
have been or may in the future be determined to be toxic, hazardous, undesirable
or subject to regulation and that may need to be specially treated, handled
and/or removed from the Land or the Improvements under current or future
federal, state and local laws, regulations or guidelines, and any structural and
geologic conditions, subsurface soil and water conditions and solid and
hazardous waste and Hazardous Materials on, under, adjacent to or otherwise
affecting the Land or the Improvements. Subject to the representations and
warranties of Seller set forth in this Agreement or in any document or
instrument executed by Seller at Closing, Purchaser further hereby WAIVES (and
by closing this transaction will be deemed to have WAIVED) any and all
objections and complaints (including, but not limited to, federal, state and
local statutory and common law based actions, and any private right of action
under any federal, state or local laws, regulations or guidelines to which the
Land or the Improvements is or may be subject, including, but not limited to,
CERCLA) concerning the physical characteristics and any existing conditions of
the Land or the Improvements. Subject to the representations and warranties of
Seller set forth in this Agreement or in any document or instrument executed by
Seller at Closing, Purchaser further hereby assumes the risk of changes in
applicable laws and regulations relating to past, present and future
environmental conditions on the Land or the Improvements and the risk that
adverse physical characteristics and conditions, including, without limitation,
the presence of Hazardous Materials or other contaminants, may not have been
revealed by its investigation.

 

20



--------------------------------------------------------------------------------

  D. For purposes hereof, “Hazardous Materials” means “Hazardous Material,”
“Hazardous Substance,” “Pollutant or Contaminant,” and “Petroleum” and “Natural
Gas Liquids,” as those terms are defined or used in Section 101 of CERCLA, and
any other substances regulated because of their effect or potential effect on
public health and the environment, including, without limitation, PCBs, lead
paint, asbestos, urea formaldehyde, radioactive materials, putrescible
materials, and infectious materials.

 

  E. The terms and conditions of this Section 9.17 shall expressly survive the
Closing without time limitation, not merge with the provisions of any closing
documents and shall, at Seller’s sole option, be incorporated into the Deed

 

  F. Purchaser acknowledges and agrees that the disclaimers and other agreements
set forth herein are an integral part of this Agreement and that Seller would
not have agreed to sell the Property to Purchaser for the Purchase Price without
the disclaimers and other agreements set forth above.

[Remainder of page intentionally left blank and signature page to follow]

 

21



--------------------------------------------------------------------------------

Executed to be effective as of the Effective Date.

 

SELLER:

SSGT Borden Park, LLC,

a Delaware limited liability company

By:     Strategic Storage Growth Trust, Inc.,   a Maryland corporation, its
Manager   By:    

/s/ H. Michael Schwartz

  Name: H. Michael Schwartz   Title:   President Date: August 24, 2016
PURCHASER:

Hixon Properties Incorporated, a Texas

corporation

By:    

/s/ John Beauchamp

Name: John Beauchamp Title:   Chief Investment Officer Date: August 23, 2016

The undersigned Escrow Agent hereby acknowledges receipt of (i) a fully executed
copy of this Agreement on the _____ day of August ___, 2016, and (ii) the Two
Hundred Fifty Thousand and no/100 Dollar ($250,000.00) earnest money deposit on
the _____ day of August ___, 2016, and agrees to hold and dispose of the Earnest
Money in accordance with the provisions of this Agreement. Seller and Purchaser
hereby designate the Escrow Agent as the “Real Estate Reporting Person” with
respect to the transaction contemplated by this Agreement, for purposes of
compliance with Section 6045(e) of the Tax Reform Act of 1986, as amended, and
the Escrow Agent, by its execution below, hereby accepts such designation.

 

ESCROW AGENT:

Republic Title of Texas, Inc.

By:                                                            
                                     

Name:                                                            
                               

Title:                                                            
                                 

 

22